DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-13, in the reply filed on 03/31/2021 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/2021.

Claim Interpretation
Regarding limitations recited in claims 1-13 which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the reconfigurable component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which reconfigurable component of the plurality of recording channels, “the reconfigurable component” is referring to.
Claim 3 recites the limitation "the reconfigurable component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which reconfigurable component of the plurality of recording channels, “the reconfigurable component” is referring to.
Claim 4 recites the limitation "the pixel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which pixel of the plurality of pixels, “the pixel” is referring to.
Claim 5 recites the limitation "the pixel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which pixel of the plurality of pixels, “the pixel” is referring to.
Claim 6 recites the limitation "the pixel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which pixel of the plurality of pixels, “the pixel” is referring to.
Claim 7 recites the limitation "the pixel" in line 1 and line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which pixel of the plurality of pixels, “the pixel” is referring to.
Claims 8-11 depend from claim 7.
Claim 12 recites the limitation "the pixels" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which pixels of the plurality of pixels, “the pixels” is referring to.
Claim 12 recites the limitation "the reconfigurable components of the recording channels" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which reconfigurable components of the plurality of recording channels, “the reconfigurable components of the recording channels” is referring to.
Claim 13 recites the limitation "the reconfigurable component" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which reconfigurable component of the plurality of recording channels, “the reconfigurable component” is referring to.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dragas et al. (In Vitro Multi-Functional Microelectrode Array Featuring 59 760 Electrodes, 2048 Electrophysiology Channels, Stimulation, Impedance Measurement, and Neurotransmitter Detection Channels).
Regarding claim 1, Dragas discloses a device for analysis of cells, said device comprising:
an active sensor area presenting a surface for cell growth on the device (Fig. 1, see: top surface of electrode array);
a microelectrode array comprising a plurality of pixels in the active sensor area, wherein each pixel comprises at least one electrode at the surface, wherein the at least one electrode is configured to form contact with cells for providing stimulating signals to cells and/or measuring electrical signals from cells, wherein each pixel further (Fig. 2, see: 59,760-Electrode Array; Fig. 3, see: array pixel; pg. 1577/A. Electrode Array);
recording circuitry having a plurality of recording channels, wherein each pixel is connected to a recording channel, the recording channel being configured to receive signals from the pixels in the active sensor area (Fig. 2, see: AP Readout, Neurotransmitter Detection, Impedance Measurement), and
wherein each recording channel of the recording circuitry comprises a reconfigurable component which is selectively controlled between being set to a first mode, in which the reconfigurable component is configured to amplify a received pixel signal, and being set to a second mode, in which the reconfigurable component is configured to selectively pass a frequency band of the received pixel signal (Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 2, Dragas further discloses the reconfigurable component in the second mode is configured to receive a modulation signal which is synchronized with an input current for stimulating cells on the active sensor area, wherein the reconfigurable component is configured to modulate the received pixel signal with the modulation signal for downconversion of the received pixel signal to baseband (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels; Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 3, Dragas further discloses the reconfigurable component in the first mode is configured to inactivate a modulating element and to amplify the received pixel signal (Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 4, Dragas further discloses the pixel is configured to be set to a recording mode, wherein a signal from the at least one electrode is connected to a source follower, which is further connected to a recording channel of the recording circuitry for providing a pixel signal to the recording channel (Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 5, Dragas further discloses the pixel is configured to be set to a stimulation mode, wherein the at least one electrode is connected to receive a stimulating signal (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels).
(Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels; Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 7, Dragas further discloses the pixel comprises a plurality of electrodes and the pixel is configured to be set to an impedance measurement mode, wherein at least a first electrode is configured to be connected to receive a stimulating signal and at least a second electrode is configured to be connected to a source follower, which is further connected to a recording channel of the recording circuitry for providing a pixel signal to the recording channel (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels; Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
(Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels; Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 9, Dragas further discloses a stimulation unit for controlling generation of the stimulating signal, wherein the pixel in the impedance26 PATENTAttorney Docket No. AWA105measurement mode is configured to be connected to the stimulation unit for receiving the stimulating signal, wherein the stimulation unit is configured to sweep a frequency of the stimulating signal for performing impedance spectroscopy measurements (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels; Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 10, Dragas further discloses the stimulation unit comprises a current-steering architecture with independent source and sink outputs for generating output of two different current levels (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels).
(Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels).
Regarding claim 12, Dragas further discloses a digital control unit being configured to provide control signals for controlling configuration of the pixels and of the reconfigurable components of the recording channels (Fig. 2, see: 59,760-Electrode Array; Fig. 3, see: array pixel).
Regarding claim 13, Dragas further discloses each recording channel further comprises a signal conditioning unit, which is configured to receive a signal from the reconfigurable component and process the signal (Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lopez et al. (An Implantable 455-Active-Electrode 52-Channel CMOS Neural Probe) teaches an analogous electrode array configured for cellular recordings of neurons comprising a plurality of electrodes coupled to a plurality of recording channels, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797